Dear Mr. Guste:
Your inquiry of recent date on behalf of the Lake Pontchartrain Basin Foundation addressed to Attorney General Richard P. Ieyoub has been directed to me for attention and reply.
I understand your question to be as follows:
     Whether the Lake Pontchartrain Basin Foundation is subject to the Louisiana Open Meetings Law, R.S. 42:4.1 et seq. and the Louisiana Public Records Act, R.S. 44:1 et seq.
Pursuant to Act 716 of 1989, the duty and authority is given to the Greater New Orleans Expressway Commission to restore and preserve the environmental and ecological balance of the Lake Pontchartrain basin.  The commission was authorized to create a nonprofit foundation to carry out the restoration and preservation; and to provide funding therefor.  In accordance with Section 1 (B) of the said act, the Lake Pontchartrain Basin Foundation was created and composed of a board of directors established by and elected by the commission.
R.S. 42:4.1 states the public policy for the open meetings law, that public business be performed in an open public manner and that citizens be advised and aware of the performance of public officials and the deliberations that go into the making of public policy.  This section states specifically that the provisions of R.S. 42:4.1 through R.S. 42:10 shall be construed liberally. It is submitted that the foundation falls within the definition of "public body" set forth in R.S. 42:4.2(2).
In the Louisiana Public Records Act, under general definitions at Paragraph 1 of Subsection A of R.S. 44:1, it is stated in pertinent part as follows:
     As used in this chapter, the phrase "public body"  means . . . any other instrumentality of state, parish, or municipal government, including a public or quasi-public nonprofit corporation designated as an entity to perform a governmental or proprietary function.
The jurisprudence consistently maintains that the application of the public records act be given a liberal construction, and conversely, that any exceptions thereto, be narrowly construed.
Therefore, it is the opinion of our office that the Lake Pontchartrain Basin Foundation falls within the definition of a public body as set forth in the open meetings law and the public records act; and hence, subject to the provisions of R.S. 42:4.1
et seq. and R.S. 44:1 et seq.
If you have any further questions regarding this matter, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: HARRY H. HOWARD Spec. Asst. Attorney General
HHH/rmd/0222V